DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 02/07/2022. 
Acknowledgement is made to the cancellation of claims 2 and 10. 
Claims 1, 3-9, 11-13 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2002/0032439 A1 to Hareyama (herein after “Hareyama”) in view of U.S. Patent Publication 2010/0030212 A1 to Aramayo (herein after “Aramayo”).
Regarding claim 1, Hareyama teaches an electrosurgical system for generating high- frequency alternating current for an ablation of body tissue (¶[0002]), the electrosurgical system comprising: 
a high-frequency voltage supply unit (¶[0055]) which is electrically connected to a first electrode and a second electrode, the high-frequency voltage supply unit being configured to supply the first and second electrodes with a high-frequency alternating voltage (¶[0056]- [0057]); 
a feedback unit which is electrically connected to the first and second electrodes and which is configured to generate an output signal dependent on the electrical resistance (¶[0009]- [0012]) between the first and second electrodes (¶[0056]- [0057]); and 
a control unit (¶[0060]) configured to: 
control the alternating voltage to automatically switch between at least one of: (i) a first operating mode in which the alternating voltage is limited by a first voltage limit value U1, and (ii) a second operating mode in which the alternating voltage is limited by a second voltage limit value U2, wherein: the first voltage limit value U1 is greater than the second voltage limit value U2, and the first operating mode is automatically switched into the second operating mode when a rate of increase of the electrical resistance between the first and second electrodes exceeds a predetermined limit value G (¶[0060]- [0065], [0148] discusses the device as having a controller which controls the output automatically when a predetermined impedance condition is met, for instance, when the calculated rate of impedance change is exceeding a preset dZ1, the flow is reduced or stopped immediately). 
However, Hareyama fails to teach the control unit configured to control the high-frequency voltage supply unit so that an automatic switching from the second operating mode into the first operating mode occurs when the electrical resistance between the first and second electrodes is below a predetermined limit value W. 
Aramayo teaches an electrosurgical system having a generator which adjusts produced output setting based on parameters such as tissue impedance to prevent undesirable tissue damage (¶Abstract, [0010]). 
Aramayo further teaches the system as maintaining a specific output power level as long as the impedance parameter remains within the desired range, and automatically reducing the output power level if the tissue impedance parameter falls outside of the predetermined range to prevent undesirable tissue damage (¶[0015]). Once the tissue impedance returns to within the predetermined range, the wave generator can automatically increase the output level to enable the electrode tip to continue cutting the tissue (¶[0015]- [0016]). This occurs for example, when the device cuts through patient tissue which has been ablated, resulting in a higher impedance, and cutting into fresh tissue which can allow for higher power levels (¶[0093]- [0095]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Aramayo into the device of Hareyama to provide a device which can regulate the output power based upon changes that result from changing surgical techniques, such as the cutting speed (¶[0016]).  
Hareyama further fails to teach the electrodes as being removably connected to the supply unit, although it would have been obvious to a person having ordinary skill in the art before the effective filing date to make separable the instrument, where the electrodes are located, from the supply unit. This being desirable for a variety of reasons, such as: ease of storage; adjustability between separate usable instruments for different purposes, resulting in more specific care based on the needs of the procedure; or for the same purpose if for instance, that individual instrument needs to be switched out for another one; and for providing ease of maintenance during regular servicing of the system. 
Regarding claim 3, Hareyama further teaches electrosurgical system according to claim 1, further comprising: a processing unit which is electrically connected to the first and second electrodes, the processing unit being configured to: receive an electrical response signal, via the first and second electrodes, to determine the electrical resistance between the first and second electrodes or a value representing the electrical resistance based on the electrical response signal, and generate and output a control signal dependent on the electrical resistance or the representing value, wherein: the feedback unit and the control unit are further configured to receive the control signal (¶[0055]- [0060]).  
Regarding claim 4, Hareyama further teaches the electrosurgical system according to claim 1, wherein the second voltage limit value U2 is between 50% and 80% of the first voltage limit value U1 ([0148]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to disclose a voltage limit value 50-80-% of the first voltage limit value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Hareyama further teaches the electrosurgical system according to claim 1, wherein the control unit is further configured to: store the electrical resistance between the first and second electrodes or a value representing the resistance for a predetermined period of time, compare the electrical resistance or the representing value at a current point in time with the electrical resistance or the representing value at an earlier point in time, and determine the rate of increase of the electrical resistance (¶[0060], [0065]).  
Regarding claim 6, Aramayo further teaches the electrosurgical system according to claim 1, wherein: the control unit is further configured to automatically switch between a number of further operating modes with further voltage limit values U3, ..., Un of the alternating voltage with successively decreasing amplitudes which are smaller than an amplitude of the second voltage limit value U2, and one of the operating modes Ui is automatically switched into the operating mode Uj+i with the next smaller amplitude when the rate of increase of the electrical resistance between the first and second electrodes exceeds a predetermined limit value assigned to the operating mode U (¶[0102]- [0105]).  
Regarding claims 9 and 11-13, the recited methods are considered inherent in the ordinary use of the device as taught by Hareyama in view of Aramayo. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2002/0032439 A1 to Hareyama (herein after “Hareyama”) in view of U.S. Patent Publication 2010/0030212 A1 to Aramayo (herein after “Aramayo”) further in view of U.S. Patent Publication 2016/0022823 A1 to Govari (herein after “Govari”).

Regarding claim 7, Hareyama in view of Aramayo teaches the electrosurgical system according to claim 1.
However, Hareyama in view of Aramayo fails to teach the system further comprising: an applicator, where the first and the second electrodes form a bipolar electrode configuration in the applicator, wherein the first electrode is arranged at a rounded tip of a distal end of the applicator and the second electrode is arranged at a distance of between 0.5 cm and 3 cm from the first electrode at the distal end of the applicator.  
Govari teaches an electrosurgical system for treating tissue, the system having impedance-based feedback for controlling the system output (¶[0029]- [0032]).
Govari further teaches the system further comprising: an applicator, where the first and the second electrodes form a bipolar electrode configuration in the applicator, wherein the first electrode is arranged at a rounded tip of a distal end of the applicator and the second electrode is arranged at a distance of between 0.5 cm and 3 cm from the first electrode at the distal end of the applicator.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Govari into the device of Hareyama in view of Aramayo to provide a device for measuring electrical activity of and treating tissue in the patient.
Regarding claim 8, Govari further teaches the electrosurgical system according to claim 7, wherein the applicator is configured to be guided to the body tissue to be treated via a catheter (¶[0004]).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 09/21/2022, with respect to claims 1, 3-9 and 11-13 have been fully considered and are persuasive.  The rejection of Winters in view of Yates has been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/21/2022, with respect to the rejections of claims 1, 3-9, and 11-13 under Winters in view of Yates have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hareyama in view of Aramayo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2003/0212395 A1- [0011] teaches the relationship of impedance and resistance
US 2015/0032099 A1- Abstract, [0011]- [0015] discusses the relationship of impedance and resistance 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794